COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 DAVID MATTHEW ORTIZ,                          §              No. 08-15-00344-CR

                      Appellant,               §                 Appeal from the

 v.                                            §               120th District Court

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §              (TC# 20140D05092)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s Reply Brief second motion for extension of time

within which to file the brief until March 13, 2017.         NO FURTHER MOTIONS FOR

EXTENSION OF TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jim Darnell, the Appellant’s Attorney, prepare the

Appellant’s reply brief and forward the same to this Court on or before March 13, 2017.

       IT IS SO ORDERED this 6th day of January, 2017.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.